Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.

Allowable Subject Matter
Claims 81-110 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or suggests a toner cartridge having a toner container, a first and second guides, a first and second engaging portion, wherein, as seen in the longitudinal direction of the container in a state in which a shutter is positioned at the closed position, the first engaging portion, the second engaging portion, the first guide, and the second guide are positioned along a ling passing through a center of the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”